Detailed Action
Claims 2-21 are pending in this application. Claim 1 was cancelled in the Preliminary Amendment filed on 3/21/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/21 has been considered.
Drawings
	The Drawings filed on 10/4/21 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 anticipates the instant claims and only difference in verbiage, for instance ‘219 recites “transmitting a QoS recommendation to the client to increase a third QoS setting…”, while the instant claims recites “modifying a third QoS setting..”,  by increasing the QoS setting anticipates “modifying”.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are direct towards, determination of QoS/IOPS setting through observation/calculation and adjusting settings.
In particular,
As per claim 2, determining a difference between a first quality of service (QoS) setting assigned to a volume and a second QoS setting assigned to the volume(mathematical calculation, calculating difference(substraction), the volume being accessed by a client(the limitation is merely describing the volume/data); 
determining that the difference is less than a threshold(mental process, determination of the difference is less than a threshold can be performed in the human mind through observation, ie comparing the difference(value) with the threshold(another value)); and
 modifying a third QoS setting in response to determining that the difference is less than the threshold(mental process, modifying the setting can be performed in the human mind, ie changing the QoS setting in the mind, for instance change the value in the human mind from 10 to 8) .  

As per claim 11, identify a volume of a plurality of volumes in a common cluster and accessed by a client(mental process, identification can be performed in the human mind through observation and/or data collection);
 determine that a maximum input/output operations per second (IOPS) setting of the volume is greater than a first threshold and that a minimum IOPS setting of the volume is less than a second threshold(mathematical calculation and/or mental process, the determination max IOPS setting is greater than a threshold and min IPOS setting being less than a threshold can be performed in the human mind through observation, ie looking at numbers and comparing to other numbers) ; 
determine that the volume has stayed below an upper bound of a range between the minimum IOPS setting and the maximum IOPS setting within a time window(mental process with the aid of pen and paper, determining whether volume is below an upper bound between the min IOPS setting and max IOPS setting, is merely observation and/or graphing data using pen/paper, ie looking at a line graph with the different ranges and parameters); and
decrease the maximum IOPS setting of the volume based on the maximum IOPS setting being greater than the first threshold, the minimum IOPS being less than the second threshold, and the volume staying below the upper bound of the range(mental process with the ad of pen and paper, decreasing the max IOPS setting being greater than the threshold, the min IOPS being less than the threshold, and the volume in between the upper bound can be performed mentally or using pen and paper, to re-graph data);. 
 
As per claim 16, determine a first number of observations in which the volume operates at below a minimum input/output operations per second (IOPS) setting of the volume within a time window(mental process, determining volume operating below IOPS setting can be performed in the human mind through observation and/or data collection such as looking at a graph); 
determine a second number of observations in which the volume operates within a range between the minimum IOPS setting and a maximum IOPS setting of the volume within the time window(mental process, determining volume operating within a range of the min/max IOPS setting can be performed in the human mind through observation and/or data collection such as looking at a graph);; 
determine a third number of observations that includes a count of an amount of time that the volume exceeds an upper bound of the range within the time window(mental process, determining how many times a volume exceeds an upper bound can be performed in the human mind through observation and/or data collection, such as looking at a graph);
determine whether a quotient based on the first, second, and third numbers of observations is greater than a performance threshold(mathematical calculation; determination of a quotient(ie division) is a mathematical calculation; observation is a mental process can be done in the human mind, ie looking at a value being greater than another value); and
 increase the minimum IOPS setting of the volume in response to determining that the quotient is greater than the performance threshold threshold(mental process, increasing the setting can be performed in the human mind, ie changing the QoS setting in the mind, for instance change the value in the human mind from 8 to 10) .  
Therefore the claims is drawn to mental process with the aid of pen and paper and/or mathematical calculation. If the claim under broadest reasonable interpretation covers limitation that is drawn to mental process with the aid of pen and paper and/or mathematical calculation but for recitation of a generic computer and/or generic computer components described at a high level of generality or linking the use of the judicial exception to a particular technological environment or field of use, then it falls within the grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A, prong 1).
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements such as 
A non-transitory machine-readable medium containing instructions that, when executed by a machine, cause the machine to: 
A computing device comprising: a memory containing a machine-readable medium comprising instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to:
The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites A non-transitory machine-readable medium containing instructions that, when executed by a machine, cause the machine to: A computing device comprising: a memory containing a machine-readable medium comprising instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to: which is a recitation of a generic computer and/or generic computer components described at a high level of generality or linking the use of the judicial exception to a particular technological environment or field of use. Such limitation are not enough to add significantly more to the claimed method and/or is an attempt to limit the use of the abstract idea to a particular technological environment and/or using a computer as a tool to perform the abstract concept, which does not add significantly more. 
Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, rather the claims and the additional limitations are drawn to mental observation and/or calculations of different values. The claims is directed to an abstract idea and merely uses a computer as tool to perform the abstract idea,  the claim is not patent eligible and directed to an abstract idea MPEP 2106.05(f). (Step 2A, prong2).
The claim does not include additional elements/limitations that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements/limitations is drawn to limitations that attempts to use a computer as a tool, and includes well-understood, routine, and conventional activities such as observation,  that amount to no more than implementing the abstract idea with a computerized system.  The claim is not patent eligible(Step 2B).
As per claim 3, the method of claim 2, wherein modifying the third QoS setting comprises increasing the third QoS setting(mental process, modifying the setting by increasing the setting can be performed in the human mind, ie changing the QoS setting in the mind, for instance change the value in the human mind from 1 to 10)  and wherein the third QoS setting is a burst input/output operations per second (IOPS) setting(this limitation merely describes what the setting is, accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application). See above analysis which applies.
As per claim 4, the method of claim 2, further comprising: making a determination that the client has opted into allowing the third QoS setting to be modified automatically; and modifying, automatically, the third QoS setting in response to the determination(mental process, a user can mentally make a determination the client has opted into allowing the QoS setting to modified, through observation, and modifying the QoS can be performed mentally, the limitation of automation is merely using a computer as a tool to performed the abstract idea).  See above analysis which applies.
As per claim 5, the method of claim 2, wherein modifying the third QoS setting comprises modifying, automatically, the third QoS setting when an adjustment value for modifying the third QoS setting is less than an automatic adjustment threshold(mental process,  modifying the setting can be performed in the human mind, the limitation of automation is merely using a computer as a tool to performed the abstract idea).   See above analysis which applies.
As per claim 6, the method of claim 2, further comprising sending a request for approval from the client when an adjustment value for modifying the third QoS setting is less than a client approval threshold(mental process,  sending a request for approval can be performed by a human, such as asking for approval), wherein modifying the third QoS setting comprises modifying the third QoS in response to receiving the approval from the client(mental process,  modifying the setting can be performed in the human mind).   See above analysis which applies.
As per claim 7, the method of claim 2, wherein the first QoS setting is a maximum IOPS setting and the second QoS setting is a minimum IOPS setting(this limitation is merely describing data, accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application).  See above analysis which applies.
As per claim 8, the method of claim 2, wherein the first QoS setting is a burst IOPS setting and the second QoS setting is a maximum IOPS setting(this limitation is merely describing data , accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application).   See above analysis which applies.
As per claim 9, the method of claim 2, wherein the first QoS setting and the third QoS setting are the same(this limitation is merely describing data and accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application).    See above analysis which applies.
As per claim 10, the method of claim 2, wherein the threshold is fifty input/output operations per second (IOPS).(this limitation is setting a limit to the threshold, accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application). See above analysis which applies.
As per claim 12, the non-transitory machine-readable medium of claim 11, wherein the instructions, when executed by the machine, cause the machine (which is a recitation of a generic computer and/or generic computer components described at a high level of generality) to decrease, automatically, the maximum IOPS setting to a value between the maximum IOPS setting and the upper bound of the range(mental process, a user can mentally decrease the max IOPS settings to a certain value between the max IOPS setting and upper bound, the limitation of automation is merely using a computer as a tool to performed the abstract idea).  See above analysis which applies.
As per claim 13, the non-transitory machine-readable medium of claim 11, wherein the instructions, when executed by the machine, cause the machine(which is a recitation of a generic computer and/or generic computer components described at a high level of generality)  to decrease the maximum IOPS setting by restoring a default setting of the maximum IOPS setting of the volume if the default setting is less than a current value of the maximum IOPS setting(mental process, restoring a default setting if the default setting is less than a current value of the maximum IOPS setting can be performed by a human through observation)..  See above analysis which applies.
As per claim 14, the non-transitory machine-readable medium of claim 11, wherein the instructions, when executed by the machine cause the machine(which is a recitation of a generic computer and/or generic computer components described at a high level of generality)  to decrease, automatically, the maximum IOPS setting when an adjustment value for modifying the maximum IOPS setting is less than an automatic adjustment threshold(mental process, a user can mentally decrease the max IOPS settings, the limitation of automation is merely using a computer as a tool to performed the abstract idea).  See above analysis which applies.
As per claim 15, the non-transitory machine-readable medium of claim 11, wherein the instructions, when executed by the machine, cause the machine(which is a recitation of a generic computer and/or generic computer components described at a high level of generality)  to decrease, automatically, the maximum IOPS setting to a value below the upper bound of the range(mental process, a user can mentally decrease the max IOPS settings, the limitation of automation is merely using a computer as a tool to performed the abstract idea).  See above analysis which applies.
As per claim 17, the computing device(which is a recitation of a generic computer and/or generic computer components described at a high level of generality) of claim 16, wherein the third number of observations further includes a count of an amount of time that the volume exceeds the maximum IOPS setting within the time window(mental process, the human mind can observe the number of observations being a count that exceeds the max IOPS setting, ie looking at a graph of the data points).  See above analysis which applies.
As per claim 18, the computing device of claim 16, wherein the processor is further configured to execute the machine executable code(which is a recitation of a generic computer and/or generic computer components described at a high level of generality)  to compute the quotient by dividing the third number of observations by a sum of the first number of observations and the second number of observations and wherein the quotient indicates a proportion of times in which the volume is operating at least a selected percentage above the minimum IOPS setting of the volume(computing the quotient by dividing numbers is mathematical calculation).  See above analysis which applies.
As per claim 19, the computing device of claim 16, wherein the processor is configured to execute the machine executable code(which is a recitation of a generic computer and/or generic computer components described at a high level of generality)   to restore a default setting of the minimum IOPS setting of the volume if the default setting is greater than a current value of the minimum IOPS setting(mental process, restoring a default setting if the default setting is greater than min IOPS setting can be performed by a human through observation).  See above analysis which applies.
As per claim 20, the computing deviceof claim 16, wherein the processor is configured to execute the machine executable code(which is a recitation of a generic computer and/or generic computer components described at a high level of generality)   to increase the minimum IOPS setting to a value above the upper bound of the range(mental process with the aid of pen and paper, increasing the min IOPS setting value to above the upper bound can be done mentally and/or pen/paper, ie graphing).  See above analysis which applies.
As per claim 21, the computing device of claim 16, wherein the processor is configured to execute the machine executable code(which is a recitation of a generic computer and/or generic computer components described at a high level of generality)   to determine the first number of observations, determine the second number of observations, determine the third number of observations(mental process, determination of observation can be performed in the human mind through observation), and determine whether the quotient based on the first, second, and third numbers of observations is greater than the performance threshold in response to at least one of receiving a client request, detecting that a client has created a first selected number of volumes, or detecting that the client has deleted a second selected number of volumes(finding quotient is a mathematical calculation).  See above analysis which applies.
Allowable Subject Matter
Claims 2-21 are allowed over prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2016/0197794 issued to Wang et al., teaches obtaining QoS from a converged QoS profile for mapping relationships and improving efficiency of QoS settings.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
As per claim 2,  A method comprising: determining a difference between a first quality of service (QoS) setting assigned to a volume and a second QoS setting assigned to the volume, the volume being accessed by a client; determining that the difference is less than a threshold; and modifying a third QoS setting in response to determining that the difference is less than the threshold.  
As per claim 11, A non-transitory machine-readable medium containing instructions that, when executed by a machine, cause the machine to: identify a volume of a plurality of volumes in a common cluster and accessed by a client; determine that a maximum input/output operations per second (IOPS) setting of the volume is greater than a first threshold and that a minimum IOPS setting of the volume is less than a second threshold; determine that the volume has stayed below an upper bound of a range between the minimum IOPS setting and the maximum IOPS setting within a time window; and decrease the maximum IOPS setting of the volume based on the maximum IOPS setting being greater than the first threshold, the minimum IOPS being less than the second threshold, and the volume staying below the upper bound of the range.  
As per claim 16,  A computing device comprising: a memory containing a machine-readable medium comprising instructions for performing a method of increasing a QoS setting of a volume; and a processor coupled to the memory, the processor configured to execute the machine executable code to: determine a first number of observations in which the volume operates at below a minimum input/output operations per second (IOPS) setting of the volume within a time window; determine a second number of observations in which the volume operates within a range between the minimum IOPS setting and a maximum IOPS setting of the volume within the time window; determine a third number of observations that includes a count of an amount of time that the volume exceeds an upper bound of the range within the time window; determine whether a quotient based on the first, second, and third numbers of observations is greater than a performance threshold; and increase the minimum IOPS setting of the volume in response to determining that the quotient is greater than the performance threshold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2013/0223216 issued to Greene et al., teaches balancing load between two physical resources and identifying QoS level for certain jobs, computing a QoS balance point of the physical resource based on a resource-usage model and the QoS ratings and identifying and moving jobs based on the QoS.
US 9,547,445 issued to Faulkner et al, which teaches monitoring QoS data for storage volumes for bottlenecking and the state of workload on the volumes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459